Whitfield, C. J.,
delivered the opinion of the court.
The Todd case, in 84 Miss., 522 (s.c., 36 South. Rep.,. 1040), and Brooks v. Black, 68 Miss., 161 (s.c., 8 South. Rep., 332; 11 L. R. A. 176; 24 Am. St. Rep., 259), and all the other cases referred to by learned counsel for the appellant, were cases in which the land was susceptible of being rented, and rent was actually paid; and all the expressions in those cases about interest being collected, where rents were paid by the evicted vendee, by the true owner, must, of course, be under*810stood to have been used in reference to cases of that sort alone— that is to say, cases in which the land was rent-producing. The question in this case is this: Where a vendee is evicted by the holder of a paramount title from wild land insusceptible of producing rent, and no rent, of course, is demanded or paid, what is the true measure of damages as between the evicted vendee and his vendor? It is the principal sum paid, with legal interest thereon, as shown abundantly by the authorities cited in the carefully prepared brief of counsel for appellee.

Affirmed.